Case 1:20-cv-01400-GPG Document1 Filed 05/15/20 USDC Colorado Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

(To be supplied by the court)

ARINC, \ poato , Plaintiff
FILED

UNITED STATES DISTRICT COURT
DENVER, COLORADO

KaSsdu- Theodoke Waly ) MAY 15 2020

JEFFREY b. COLWELL
CLERK

 

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:20-cv-01400-GPG Document1 Filed 05/15/20 USDC Colorado Page 2 of 9

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file "0 UR ONG

court Pr result in dismissal of nels case.

BNL Lolodst0 (Bo GoumE Y Q) 32a,” Calo

whine and complete mailing address)

ONO~3\1-R88e collate) | live dom

(Telephone number and e-mail address)

B:: DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: | \4 QS Ot—Thepd OKC Wal AAaO

(Name and complete mailing address)

THNMAN ORive. Suite DOO

(Telephone number and e-mail address ? known)

BMS LM Pa. {AOAC

 

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-01400-GPG Document1 Filed 05/15/20 USDC Colorado Page 3 of 9

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

XX] Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States ea |
Constitution that are at issue in this case. DAP. Pat 0 M

WO.Ag ond hour Orn alert / Wag es iss
niga Cul {uRmination —
1 Boe 0 )
, NOE ESS Te fo-ffen og alt [(
Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter died individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of Qo lo Py O
. —~
N “stest ;
If Defendant 1 is an individual, Defendant 1 is a citizen of \ ‘al reap UO . 2S

If Defendant 1 is a corporation,

Defendant | is incorporated under the laws of Cp loka C) (name of

state or foreign nation).

Defendant 1 has its principal place of business in (\ ple loRadO (name of

state or foreign nation).

 

 

 

 

(/f more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:20-cv-01400-GPG Document1 Filed 05/15/20 USDC Colorado Page 4 of 9

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s) °
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: WAG ret

Supporting facts: = WAS bei Co WRD in
DY my ]BOQWERVISOR +o Wee

NooBLe ShiPAS re ee p
S-ov\0 \have ‘al
OP A1\Q00:160. TE was never at

Redover Last po} gree
id ware nh Seoraled |
pHth dhe cick ere Po re
He faspend Tn fan orgoirg
Foo Br this, CoMPaNny an

+ OT On am wines) harashiP
ve me + Me Yds otivest net

R Vieme rs Cae
Ci TENE Sat po anesen

Nne Pokorts of this taai\
Case 1:20-cv-01400-GPG Documen t1 Filed 05/15/20 USDC Colorado Page 5 of 9

CLAIM TWO: Vacation YEN

BURL OY S yeas OF WOR
\ OK yes “pathy ne We Hes ob
And earnep 3+ weeS Or
Vocation Tnve fect AE eae
pevor able te alte OF 4
Case 1:20-cv-01400-GPG Document1 Filed 05/15/20 USDC Colorado Page 6 of 9

i

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

am asting ee oN BUS Hye
Pork Onecbe Yio UI aALD
ene tem Lye ert Vqpiges
MARESS AS as ants mysem
RAY.

 
  

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621. .

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or

discovery; and (4) the $00 POLY Pio with the requirements of Rule 11.
|

Plains (Wie

    

 

 

oli acro

(Revised December 2017)
1} Case 1:20-cv-01400-GPG Document1 Filed 05/15/20 USDC Colorado Page 7 of 9

Lhereby certify thata copy of the foregoing pleading/document was mailed to
€ (defendant(s) or counsel peso

at ss) on ;

(UV Le ! ber

“aii Original Signature

When you have completed the complaint and all of the necessary forms as described in
these instructions, the completed complaint and forms should be mailed or hand delivered to the
Clerk of the United States District Court whose name and address are:

Jeffrey P. Colwell, Clerk
Alfred A. Arraj United States Courthouse
901 19™ Street, Room A105
Denver, CO 80294-3589

If you have any questions or seek additional information, please contact the office of the
Clerk of the Court at 303/844-3433. The court’s business hours are from 8:00 a.m. to 5:00 p.m.,
Monday through Friday.

(Rev 8/24/15) 4
Case 1:20-cv-01400-GPG Document1 Filed 05/15/20 USDC Colorado Page 8 of 9

( |
GP QZ _>a\Jo a Urij
LQase-hbe a

ogy Und 4S wl
rsa ] \rarnpTeD 'd_ MASTS
ppesamy WITIOD LOMAS! EMS

Sae}H sO) dbunownd
eee’ Py Alunap 98]
apogs7 wevaLy
Case 1:20-cv-01400-GPG Document 1 Filet05/15/20 USDC Colorado Page 9 of 9

 
